Title: Petition of Thomas Duffy (Thomas Rustic), 23 July 1804
From: Duffy, Thomas (a.k.a. Rustic, Thomas)
To: Jefferson, Thomas


               
                  Alexandria July 23d. 1804.
               
               The Petition of Thomas Rustic of the County of Fairfax,
               Humbly Sheweth,
               That your Petitioner is confined in the Jail in Alexandria in the District of Columbia, for a fine of seventy Dollars which he is unable to pay, and has a Distressed family who have nothing to subsist on; wishing to be released from Prison in order that he may be enabled to do something to Keep them from starving; there fore hopes that your Honor will take it into your Consideration, it is upwards of Four months since they and myself have been in this lamentable situation, and as I have a fathers feelings wish to do every thing for the support of my family, and therefore humbly prays that, in tender Consideration of the Premises, that your Petitioner may be released from Prison, by order of your Honor, And your Petitioner shall ever pray &c.
               
                  
                     Thomas Rustic
                  
               
               
                  We the Subscribers of the Town of Alexandria, respectfully certify to the President of the U. States, that Thomas Rustic who was indicted & convicted by the name of Thomas Rustic alias Duffy, is in very poor & destitute circumstances, and altogether unable to pay the fine & fees, adjudged against him on his conviction;—that he has a wife & children entirely destitute of support;—so that his commitment, upon the Terms of being discharged on paying his fine & fees, is likely to prolong his imprisonment to an indefinite period;—that part of his sentence, inflicting the punishment of fifteen stripes has been already executed; it is therefore submitted to the President of the United States that it cannot further conduce to the advancement of public Justice, to Enforce the demand of the United States for the fine & fees against a pauper who has neither the means nor the prospect of procuring the requisite funds for the satisfaction of the Demand.—Alexandria 23 July 1804.
               
               
                  
                     W: Jones Jr.
                  
                  
                     Chs. Alexander
                  
                  
                     Francis Peyton
                  
                  
                     John Hooff
                  
                  
                     Edm: J: Lee
                  
                  
                     L Summers
                  
                  
                     Tho. Swann
                  
                  
                     Alexr Smith
                  
                  
                     John Dixon
                  
                  
                     William Reed
                  
                  
                     James Dunn
                  
                  
                     Alexr Latimer
                  
               
               
                  August 1st. 1804
                  We the Undersigned Judges of the Circuit Court of the district of Columbia are Satisfied of the Truth of the facts Certified respecting the Petition of Thomas Rustic—They Consider that, on account of his inability to Pay the fines and Costs Standing against him his Petition is reasonable, And that there is not any necessity for his further Confinement—They therefore respectfully recommend to the President of the United States to remit the said fines and discharge the Petitioner from imprisonment.
               
               
                  
                     W Kilty
                  
                  
                     W. Cranch.
                  
                  
                     N Fitzhugh
                  
               
               
               
                  [Order by TJ:]
                  Aug. 5. 1804.
                  Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
               
            